Citation Nr: 0701441	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for subfoveal choroidal 
neovascular membrane, left eye.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1979 to March 1980, from September 1980 to August 
1983, and from February 2003 to October 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The veteran was afforded a hearing before the RO in August 
2005.  A transcript is associated with the claims file.  

The veteran was scheduled to appear at a Video Conference 
Hearing before the undersigned Veterans Law Judge but failed 
to report as requested.  As such, the request for a hearing 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In December 2002, prior to the third and last period of 
active duty for the veteran, he was diagnosed with a 
subfoveal choroidal neovascular membrane in the left eye, an 
incurable condition which has made the veteran legally blind 
without the use of corrective lenses.  The veteran is a non-
commissioned officer in the U.S. Army Reserve who was 
activated from February 2003 until October 2003 to augment 
regular forces in the ongoing Global War on Terror.  The 
veteran contends that his left eye disorder was aggravated 
beyond the natural progression of the disease process by this 
relatively recent period of active service.  

The record indicates treatment for the veteran's eye 
condition on several occasions in the summer of 2003 by the 
veteran's private ophthalmologist.  Of particular note is a 
clinical report of August 2003 which "show[ed] a regrowth of 
the lesion around previous laser [surgery site] within the 
subfoveal area."  Also in this report, "surrounding leakage 
was noted" in the veteran's left eye.  The veteran's service 
medical history for this time period also indicates a "new 
growth" on the veteran's left eye as of September 2003.  

Since separation from his last period of active duty, the 
veteran was afforded a VA examination for the purposes of 
determining the nature and etiology of any present disorder 
of the left eye.  Upon the June 2004 examination, it was 
noted that the veteran's visual acuity was 20/400 uncorrected 
and 20/20 corrected for the left eye. A macular scar 
secondary to an idiopathic subretinal neovascular membrane 
was also noted.  The examiner's impression was that the 
disorder was idiopathic in nature, and that due to the 
condition, the veteran was legally blind.  While this opinion 
confirms the existence of a current left eye disorder, it did 
not address the question of whether it was incurred in or 
aggravated by active service.  

In view of the foregoing, the veteran was scheduled a second 
VA examination in March 2006, to include obtaining a medical 
opinion on whether the eye disorder was aggravated during 
service.  In the report of this examination, the veteran was 
found to have a macular scar on the left eye, with an onset 
prior to his reporting for active duty in February 2003.  The 
disorder was noted to have arisen from "no identifiable 
reason" and because of that, could "worse[n] at any time 
for no identifiable reason."  The examiner felt that because 
the disease included gradual healing and worsening, with the 
latter occurring for no apparent reason, that he could not 
tie the disorder to any incident or event in service which 
would have aggravated the disorder beyond the natural disease 
process.  
 
With respect to a claim of in-service aggravation of a 
preexisting disability or injury, 38 U.S.C.A. § 1153 provides 
that such a disability "will be considered to have been 
aggravated by active . . . service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153; 
accord Joyce v. Nicholson, 443 F.3d 845, 847 n.1 (2006) 
(discussing the presumption of aggravation when disability 
noted at time of service entry); 38 C.F.R. § 3.306(a).  This 
"presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service," Paulson v. Brown, 7 Vet. App. 466, 468 
(1995); accord 38 C.F.R. § 3.306(b) ("Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service"); that is, 
the presumption of aggravation may be rebutted only if it can 
be shown by clear and unmistakable evidence (i.e., evidence 
that is "undebatable") that the veteran's service did not 
aggravate the preexisting injury.  Cotant v. Principi, 17 
Vet. App. 116, 132 (2003); accord Maxson v. West, 12 Vet. 
App. 453, 460 (1999).  In addition, mere "'temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
the symptoms, is worsened.'"  Beverly v. Brown, 9 Vet. App. 
402, 405 (1996), quoting Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); accord 38 C.F.R. § 3.306(b) ("Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service").    

Based on information of record, the Board does not dispute 
that the veteran's left eye symptoms underwent an increase in 
severity while he was on active duty.  The question, however, 
remains as to whether the underlying left eye condition 
chronically worsened during service beyond its natural 
progress.  The most recent March 2006 VA examination resulted 
in an opinion that there is no confirmed incident or event of 
service which would support aggravation.  The evidence of 
record fully supports the finding that the veteran's 
condition is idiopathic, but it does not address the question 
of whether, even in the absence of a specific incident (e.g., 
trauma), the veteran's underlying eye disorder worsened 
beyond its natural progression during service.  The Board 
therefore requests that the examiner who conducted the March 
2006 VA examination, if available, provide an addendum to the 
record addressing this issue.  



Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Return the claims folder to the 
examiner who conducted the March 2006 VA 
examination, if available, for an addendum 
opinion on the following:

Following a review of the relevant 
medical records in the claims file, the 
examiner is asked to opine whether the 
exacerbations of the veteran's subfoveal 
choroidal neovascular membrane of the 
left eye during service represent a 
chronic worsening of the underlying eye 
condition and if so, whether such is 
beyond the natural progress of the 
disease irrespective of an absence of 
trauma or other known cause.  In other 
words did it worsen more than one would 
expect for this type of disease.  

Because of a different legal standard 
that applies to cases such as this one 
involving possible aggravation, and given 
the clear indication that the left eye 
disorder increased in severity during 
service, the central question is whether 
it is undebatable that the veteran's 
preexisting left eye disorder was not 
aggravated beyond its natural progression 
during service.   

The examiner is asked to provide a 
rationale for any opinion expressed and 
if no such determination can be made 
without resort to speculation, the 
examiner should so state.

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for subfoveal choroidal 
neovascular membrane of the left eye, with 
consideration of all of the law and 
regulations governing aggravation of a 
preexisting disease.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; VAOPGCPREC 3- 
2003.  If the benefit sought on appeal is 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) 2006).

